PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/367,396
Filing Date: 20 Jun 2014
Appellant(s): De Kubber et al.



__________________
Richard S. Wesorick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/17/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/19/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 9-12, 15 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Groot et al. (US 5,992,093) in view of Knop et al. (US 5,009,031) and Rockwool Int. (EP 2,111,746).
Claims 3-7 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Groot as modified by Knop and Rockwool Int. as applied to claim 1 above, and further in view of Cuypers et al. (US 2009/0300985).
Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Groot as modified by Knop, Rockwool Int., and Cuypers et al. as applied to claim 7 above, and further in view of Swift (US 2011/0190425).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Groot as modified by Knop, and Rockwool Int. as applied to claim 1 above, and further in view of Holmenlund (US 2006/0117658).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Groot as modified by Knop, and Rockwool Int. as applied to claim 1 above, and further in view of Gudik-Sorensen (US 2010/0292354).
 (3) NEW GROUNDS OF REJECTION
Regarding claim 1, the motivation to modify De Groot as modified by Knop to incorporate the teachings of Rockwool Int. has been modified from the Final Rejection on 12/19/2019 as indicated in bold and underline below.
Rockwool Int. teaches a binder including an organic formaldehyde-free binders (para [0016]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified De Groot as modified by Knop to include the teachings of Rockwool Int. to have the binder include an organic formaldehyde-free binders, since De Groot states that a binding agent is used for bonding the fibers, and doing so prevents negative effects associated with formaldehyde.  Formaldehyde can be shown to cause negative effects as stated on the website ‘https://www.cancer.gov/about-cancer/causes-prevention/risk/substances/formaldehyde/formaldehyde-fact-sheet’.

(4) Withdrawn Ground of Rejection
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 3-6 and 16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 5-7, and 19 of copending Application No. 14367319.  This rejection is rendered moot since copending Application No. 14/367,319 was abandoned October 17, 2018.
(5) Response to Argument
Appellant argues The Examiner states that Knop teaches a MMVF substrate having a total volume of 9 to 15 liters that can be cut into the shape of a slab (see Final Office Action, p. 3).  So the Examiner's position is that Knop anticipates the claimed range of total slab volume. This is incorrect.  Appellants' specification provides data showing the benefit of 6. 75 liters versus 19.45 liters.  Knop, however, discloses an extremely broad range of 9.38 to 60 liters. Thus, it is improper for the Examiner to claim that Knop anticipates the claimed range of total slab volume because there is insufficient specificity according to MPEP 2131.02 II.
The examiner notes that the 35 U.S.C. 103 rejection over Knop indicates teachings of a range equal to 9-15 liters.  As stated by the appellant, the appellant’s invention details benefits associated with a volume of 6.75 liters.  That is, the appellant has sufficient specificity for a volume of 6.75 liters, and not the claimed range of 3 to 15 liters.  As stated in the MPEP 2131.03 II, the appellant’s disclosure of 3 to 15 liters relates to “a range that is no more a disclosure of the end points of the range than it is each of the intermediate points."  
As stated in Knop, “These grow-mats exist in a great variety of dimensions, for example 12.5-30x7.5-10x100-200 cm (or 9.375-60 liters) (col. 1, ln. 17-18). Knop even provides an example of a volume of the slab equal to 100x7.5x15 cm (or 11.25 liters) used as a test sample for determining deflection (col. 5, ln. 26-29).  Therefore, one having ordinary skill in the art would already cut grow mats to the existing variety of dimensions within the appellant’s claimed range.  As the appellant has not provided sufficient specificity for the overlapping ranges of 9.375-15 liters, the argument is considered non-persuasive.
Appellant argues However, this substrate has been used for the purposes of determining deflection, and is actually not part of the invention. It has been used for testing. This disclosure actually teaches that the invention involves the cutting of this substrate (no specific volume given), which results in a marked improvement of the compression rigidity (Column 5, lines 24-50). The substrate with the volume of 11.25 litres has worse compression rigidity. Therefore, the skilled artisan would not have been motivated to select this volume at all; in fact, quite the opposite because selecting this volume would be associated with poor compression rigidity.
The examiner is unable to find how the appellant supports the conclusory statement “The substrate with the volume of 11.25 litres has worse compression rigidity”.  Instead, Knop states that both the grow mats of the current invention and the state of the art are cut to the same dimensions (col. 5, ln. 24-30).  Knop’s invention has increased compression rigidity because “a curing profile is present in one of both the horizontal longitudinal surfaces” (col. 5, ln. 6-12).  Therefore, the appellant’s allegation that the dimensions used in the standard measuring procedure would provide worse compression rigidity is not supported by the disclosure of Knop.  Therefore, the argument is considered non-persuasive.
Appellant argues There is no rational basis that would have led the skilled artisan to apply a binder, as taught by Rockwool, to the MMVF substrate of De Groot at the time of the claimed invention.  Rockwool actually teaches that formaldehyde binders are preferred for their convenience and economy (see Paragraph [0016]).  In fact, … formaldehyde binders are actively highlighted as preferred and beneficial.  There is no motivation to select any organic binder other than a formaldehyde containing binder.  If the skilled artisan were to do this, however, he/she would certainly choose a formaldehyde-containing binder. Paragraph [0016] highlights the benefits of phenol formaldehyde binder, i.e., convenience and economy.  
The examiner notes that the appellant has taken the teachings of paragraph [0016] of Rockwool out of context to support the rationale.  As stated in the cited paragraph “The binder can be an organic hydrophobic binder, and in particular it can be a conventional heat-curable (thermosetting), hydrophobic binder of the type which has been used for many years in mineral wool growth substrates (and other mineral wool based products). This has the advantage of 
Appellant argues The Examiner's reference to the cancer article is inapt.  The Examiner argues that the skilled artisan would use a formaldehyde-free binder to prevent the negative effects associated with formaldehyde (e.g., carcinogen).  In support of his argument, the Examiner refers to an undated website disclosure from www.cancer.org. This disclosure, however, cannot serve as the basis for rejection because there is no apparent publication date and, moreover, it is not remotely in the field of plant growth substrates. 
The examiner notes that the appellant was provided with one example of potential negative effects associated with using formaldehyde.  After review of the citation, the examiner agrees that a date cannot be found on the link provided in the Final Rejection on 12/19/2019.  However, as stated on https://www.cancer.gov/about-cancer/causes-prevention/risk/substances/formaldehyde/formaldehyde-fact-sheet, “In 1987, OSHA established a Federal standard that reduced the amount of formaldehyde to which workers can be exposed over an 8-hour workday from 3 ppm to 1 ppm.”  Thus there would be a clear benefit for choosing a product that is formaldehyde free.  Appellant’s statement of “not remotely in the field of plant growth substrates” is unsupported by rationale.  Instead, workers cutting portions of the substrate 
 Appellant argues However, column 3, lines 58-61 of De Groot explain that the benefit of the substrate in De Groot is better water drainage in the bottom layer. The skilled artisan would therefore not encase the substrate of De Groot in the covering from Knop. It can be seen in Figure 3 of Knop that the covering would cover the bottom layer. Therefore, the skilled artisan would not have used the covering in Knop on the dual layer substrate in De Groot because this would negatively impact the improved water drainage; that is, the covering would actually prevent the water from draining out thus losing the benefit taught in De Groot.
The only statement to water drainage cited by the applicant (in De Groot col. 3, ln. 58-61) is that the bottom layer provides better water drainage.  It is unclear from this statement whether this means water drainage away from the entire growth substrate (2) or water drainage from the top layer (13).  However, the appellant comes to the conclusion that covering this layer would negatively impact the improved water drainage flowing away from the entire substrate (2) without any supporting citations indicating covering the substrate is discouraged.  Instead Knop discloses that “it is recommended as usual that the grow-mat is enveloped in a water-tight encasing preferably consisting of plastic which can if required be provided with a white colour which enables a reflection of light towards the lower part of the plants” (col. 3, ln. 16-20).  These features are shown in Figure 3 of Knop.  As the applicant’s statement of a negative impact related to covering the bottom layer of the substrate of De Groot is unsupported by any citations, the argument is considered non-persuasive.
  (6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/Christopher D Hutchens/            Primary Examiner, Art Unit 3647                                                                                                                                                                                            
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/DAVID R DUNN/            Acting Director, Technology Center 3600

/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647  

/MICHAEL J MILANO/ 
Primary Examiner, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.